Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-22, 24, and 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is the newly cited Kamo, JP2015149224A (see machine translation). This reference teaches a negative electrode material comprising a silicon compound of the claimed formula (SiOx 0.5 ≤ x ≤ 1.6)[pg. 5 para. 1], a lithium compound from the claimed list  (Li4SiO4 Li2SiO-3)[pg. 6 para. 11] and further a metal salt selected from groups 1 and 2 of the periodic table [pg. 7 para. 12] as well as salts of carboxymethyl cellulose and poly acrylic acid [pg. 7 para. 12] for the purpose of preventing elution of the lithium compound [pg. 16 para. 5]. 
However, the reference does not teach any one salt from the list of claimed salts Mg(NO3)2, MgCl2, MgSO4, Mg3(PO4), AlCl3, Al(NO3)3, and AlPO4, and the addition of one of these would not have been obvious to one of ordinary skill in the art at the time of filing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724       
/BRIAN R OHARA/Examiner, Art Unit 1724